The Circuit Judge charged, that the law required all pubhe carriers of passengers to provide conveyances reasonably *362strong and sufficient for the purpose, and to make a proper examination thereof previous to each journey, and on failure of any of these particulars, they are responsible for any injuries that may happen to a passenger; that if there is any defect in the construction of any part of the carriage, which may be out of sight and not discoverable on an ordinary examination, yet if the defect might be discovered by a more minute examination, and any damage happen to a passenger by reason thereof, the carrier is liable. That railroad companies were public carriers, and the same rules of law were applicable to them as to other carriers. That the use of railroads being new, and in a course of gradual development, and their increased speed, and other circumstances rendering them liable to accidents from which ordinary carriages were free, the same principle of law must be applied to any changes which may take place in their mode and rate of traveling, so that fall and ample protection may always be afforded, to the public. That as owners of the road they are subject to a responsibility from which ordinary carriers are exempt, namely, for accidents happening through defective construction or an unsound state of repair of the road:—that in questions relating to the construction' and state of repair of the road, the same principle held good as before stated with regard to the make and repair of carriages; and, further, that the law imposed on them the duty of guarding their passengers, so far as in then- power, from accident. That in the construction of bridges and embankments, where the effect of an accident, or running off the track, was accompanied with more than ordinary danger to the passengers, it was the duty of railroad companies, by the erection of fences or walls, or otherwise, to provide necessary safeguards commensurate with the increased peril.
That they were also hound to provide careful engineers, conductors, brakemen and other necessary attendants of reasonable skill and good habits, and in sufficient number for the protection of the passengers.
The cause of the injury to the plaintiff was the breaking of *363the axle, and the wheels attached to it working under those hi the rear, by which the car ran off the track and was precipitated down the slope of the embankment. The jury would have to consider whether this was owing to any want of skill or care by defendants or them servants or agents. In this they must consider: First, the state of the road—was it in such a state of repair as the law required? Second, the breaking of the axle. It was said by the defendants’ counsel that this did not hurt the plaintiff; but it was one of the causes of the injury and must therefore be kept in view by the jury. The defendants’ witnesses testified that it was made of the best of iron, and on the other hand a witness had said that tough iron would not break clear off as this had done. The mode of its construction must also be considered—it was welded together. The jury would also determine whether there was any defect in the axle which, though latent, might-have been discovered by minute and diligent examination. If there was, the defendants had not fulfilled their duty in that respect to the plaintiff. Third, as to the stoppage of the train; there was no string to communicate with the engineer. Was this requisite ? It is said that a signal was nevertheless given as quick as if there had been one. The jury would consider whether, through the want of a string or other contrivance, the peril was increased? Fourth, were there sufficient attendants with the train? It was in evidence that there was a break in the rear of the overturned car, and that no brakeman was there or on the forward car. The brakes were not available, because the only brakeman was at that which the accident rendered useless. Was, then, one brakeman a sufficient protection to the passengers? Lastly, there was no barrier whatever at the side of the road where the accident happened. He had before instructed the jury that where the construction of the road causes an increase of risk, the defendants were bound to provide increased protection. Suppose a public bridge to be built without sides, or a turnpike down the side of a hill, without any fence or barrier, would travelers in either case be properly or adequately protected ?
*364These questions were to be tested, not by rules of economy, but with regard to the value of human life, and in reference to the practicability of the necessary safeguards. The defendants, as public carriers, and owners and builders of the road, were bound to fulfill all the obligations which the law cast on them, and which by their business they took on themselves; and if the jury were of opinion that they had failed in any one particular or more, and thereby the plaintiff had sustained an injury, or the injury to him had been increased, he was entitled to1 a verdict; and if the jury found for him they should, in estimating the damages, take into consideration his loss of business, and the duration of the effects of the injury, which the medical witness had testified would last for life.
The jury returned a verdict for plaintiff. Damages, $795.
S. Sherwood and S. B. H. Judah, for plaintiff.
C. W. Sandford and C. O'Conor, for defendants.